DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hui Zhang on April 22, 2021.

The application has been amended as follows: 
Claim 1: A semiconductor system comprising: 
two or more semiconductor devices connected in parallel and configured to be continuously ON/OFF-driven with a common input signal, each semiconductor device including: 
a control circuit;
a power semiconductor element; and
a gate driving circuit connected between the control circuit and the power semiconductor element, the gate driving circuit further including:
a resistor having a resistance value exhibiting a positive temperature characteristic;
a diode having a forward voltage drop exhibiting a negative temperature characteristic; and 

wherein the resistor and the diode are connected in parallel with each other, and 
wherein upon switching ON of the MOS switch, a gate voltage of the power semiconductor element is pulled down to a source potential of the power semiconductor element, to thereby turn OFF the power semiconductor element,
wherein the positive temperature characteristic of the resistor and the negative temperature characteristic of the diode in each of the semiconductor devices are so set as to balance thermal biases and current drains between the two or more semiconductor devices, 
wherein in each semiconductor device, the MOS switch is in direct electrical connection with a cathode of the diode, and
wherein the MOS switches of the gate driving circuits of the two or more semiconductor devices are switched ON and OFF in response to a common input signal to the two or more semiconductor devices.

Claim 14: A semiconductor system comprising: 
two or more semiconductor devices connected in parallel and configured to be continuously ON/OFF-driven with a common input signal, each semiconductor device including: 
a control circuit; 

a gate driving circuit connected between the control circuit and the power
semiconductor element, the gate driving circuit further including:
a metal-oxide semiconductor (MOS) switch;
a resistor having a resistance value exhibiting a positive temperature characteristic; and
a diode having a forward voltage drop exhibiting a negative temperature characteristic; and
a booster circuit that applies a voltage elevated by the booster circuit to an input of the gate driving circuit when the power semiconductor element is turned ON, 
wherein the booster circuit is a charge pump circuit,
wherein in each semiconductor device, the resistor and the diode are connected in parallel with each other, and the positive temperature characteristic of the resistor and the negative temperature characteristic of the diode therein are so set as to balance current drain between the two or more semiconductor devices,
wherein in each semiconductor device, the gate driving circuit turns ON the power semiconductor element by applying a voltage elevated by the charge pump circuit to the gate driving circuit, and that turns OFF the semiconductor element by stopping operation of the charge pump circuit with a control signal delivered from the control circuit and by controlling a gate of the MOS switch with a control signal from the control circuit to draw out charges on a gate of the power semiconductor element thereby turning OFF the power semiconductor element, 

wherein in each semiconductor device, upon switching ON of the MOS switch, a gate voltage of the power semiconductor element is pulled down to a source potential of the power semiconductor element, to thereby turn OFF the power semiconductor element, 
	wherein in each semiconductor device, the MOS switch is in direct electrical connection with a cathode of the diode, and
wherein the MOS switches of the gate driving circuits of the two or more semiconductor devices are switched ON and OFF in response to a common input signal to the two or more semiconductor devices.

Claim 20: A semiconductor system comprising: 
two or more semiconductor devices connected in parallel and configured to be continuously ON/OFF-driven with a common input signal, each semiconductor device including: 
a control circuit;
a power semiconductor element; and 
a gate driving circuit connected between the control circuit and the power semiconductor element, the gate driving circuit further including:

a second element employed in turning off the power semiconductor element, the second element having an effective impedance value exhibiting a negative temperature characteristic, the second element having a diode and a cathode; and 
a metal-oxide semiconductor (MOS) switch connected to the first and second elements, 
wherein upon switching ON of the MOS switch, a gate voltage of the power semiconductor element is pulled down to a source potential of the power semiconductor element, to thereby turn OFF the power semiconductor element, 
wherein the positive temperature characteristic of the first element and the negative temperature characteristic of the second element in each of the semiconductor devices are so set as to balance thermal biases and current drains between the two or more semiconductor devices, 
wherein in each semiconductor device, the MOS switch is in direct electrical connection with the cathode of the second element, and
wherein the MOS switches of the gate driving circuits of the two or more semiconductor devices are switched ON and OFF in response to a common input signal to the two or more semiconductor devices.




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not fairly teach or suggest the limitations of “wherein the MOS switches of the gate driving circuits of the two or more semiconductor devices are switched ON and OFF in response to a common input signal to the two or more semiconductor devices” in combination with the limitations of claims 1, 14 and 20 for the reasons stated in the Interview Summary dated April 22, 2021. Claims 2-12 and 15-18 are allowed merely for being dependent from claims 1, 14 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849              
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842